605 F.2d 494
PETROL STOPS NORTHWEST, Gas-a-Tron of Arizona, and Coinoco, Appellees,v.UNITED STATES of America, Respondent,Douglas Oil Company of California, Phillips PetroleumCompany, Appellants.
No. 77-2305.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1979.

1
Appeal from the United States District Court for the Central District of California.


2
Before CARTER and GOODWIN, Circuit Judges, and SOLOMON,* District Judge.

ORDER

3
The above-entitled cause is remanded to the United States District Court for the Central District of California to accomplish, together with the District Court of Arizona, further proceedings in harmony with the opinion of the United States Supreme Court In Douglas Oil Co. of California v. Petrol Stop Northwest, 441 U.S. 211, 99 S.Ct. 1667, 60 L.Ed.2d 156, (1979).

PETROL STOPS NORTHWEST v. UNITED STATES


*
 The Honorable Gus J. Solomon, Senior United States District Judge for the District of Oregon, sitting by designation